CRIMINAL MINUTE CALENDAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William F. Kuntz, II 08/13/2019

BEFORE JUDGE: ” DATE: !
-cr- - USA v. Cabrera

DOCKET NUMBER: 7700941 CASE TITLE:
TOTAL TIME IN COURT: Hours 25 Minutes
DEFENDANTS NAME_T20 Cabrera DEFENDANT#_ 4
Present ON BAIL
DEFENSE COUNSEL Aaron J. Mysliwiec, Esq. | RETAINED COUNSEL
Present
DEFENDANTS NAME DEFENDANT #
DEFENSE COUNSEL
DEFENDANTS NAME DEFENDANT #
DEFENSE COUNSEL
DEFENDANTS NAME DEFENDANT #
DEFENSE COUNSEL
A.U.S.A. Gillian Kassner Pretrial Officer Officers Ignace Sanon-Jules and Michael Dorn
Probation Officer Other
Case Manager/Magistrate Clerical Andrew Jackson
Court Reporter/ESR Operator Rivka Teich Tape Log
Interpreter language
Type of Hearing
Status Conference [7] contested E21 Non Evidentiary

 

a Contested Non Evidentiary

 

Contested Ci Non Evidentiary

 

Cj Contested CI Non Evidentiary

 

Hearing i] Began V7] Held
SHOULD THIS CALENDAR BE SEALED? Cl Yes 4 No
Next Scheduled Hearing
‘Type of Hearing) scheduled before

 

Judge/Magistrate Judge

 

on (Date) at (Time) in Courtroom

 

EXCLUDABLE DELAY CODE TYPE: *_ ~ Interest of Justice

 

8-13-2019
PERIOD OF EXCLUDABLE DELAY/SPEEDY TRIAL START:

8-27-2019

 

PERIOD OF EXCLUDABLE DELAY/SPEEDY TRIAL STOP:
Docket Clerk Shall Enter Utility Event “Speedy Trial Exctudable Delay-Start & Speedy Trial Excludable Delay-Stop

 

Do these minutes. contain ruling(s) on Motion(s)? Yes A No

Motion(s) Type and Document # of Motion Ruled On:

 

 

 

 

 

 

 

 

Motion to/for DE Decision
Motion to/for DE Decision
Motion to/for DE Decision
Motion to/for DE Decision
TEXT:

Appearances: AUSA Gillian Kassner appeared on behalf of the United States. Pretrial Officers Ignace Sanon-Jules
and Michael Dorn appeared on behalf of Pretrial Services. Aaron Mysliwiec, Esq., appeared on behalf of
defendant Frank Cabrera (present). The Government has produced 80 percent of the Rule 16 discovery to defense
counsel. The Government and Pretrial Services requested the Court to revoke Defendant’s bond, which defense
counsel opposed. After the Court conducted a detailed inquiry with respect to the Defendant’s misconduct, which
defense counsel acknowledged his client engaged in, the parties agreed to modify the Defendant’s bond conditions.
The Defendant also acknowledged he violated his bond conditions, apologized to the Court, the Government, and
Pretrial Services. The Court ordered the parties to submit a stipulation and order outlining the additional
conditions of release, which the Defendant must sign. The parties agreed to exclude time in the interest of justice
from 8/13/2019 to 8/27/2019. The Order of Excludable Delay was marked as Court's exhibit one. The next status
conference is scheduled for Tuesday, August 27, 2019 at 1:00 P.M. in courtroom 6H North before the Honorable
William F, Kuntz, II..
